Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the three Registration Statements on Form S-8 of Heritage Financial Group, Inc. (SEC File Numbers 333-171391, 333-171894, and 333-175154) of our report dated March 15, 2013, relating to our audit of the consolidated financial statements of Heritage Financial Group, Inc. as of December 31, 2012 and 2011 and for the years ended December 31, 2012, 2011 and 2010 and which report is included in Heritage Financial Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2012. /s/ Mauldin & Jenkins, LLC Albany, Georgia March 15, 2013
